Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thaddeus D. Williams and Michele B. Williams appeal from the district court’s order finding that they lacked standing to appeal from the bankruptcy court’s order approving a settlement agreement. Because the terms of the settlement agreement have been consummated, this appeal is moot. See In re Stadium Mgt. Corp., 895 F.2d 845, 847 (1st Cir.1990) (“Absent a stay, the court must dismiss a pending appeal as moot because the court has no remedy that it can fashion even if it would have determined the issues differently.”). Accordingly, we grant Roy Terry’s motion to dismiss, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.